 In the Matterof THEPIIoENIxTOILET &PAPERMANUFACTURINGCOMPANY, INC.andPAPERWORKERSORGANIZINGCOMMITTEE,C.I.O.'Case No. 3-R-1030.-Decided October 18, 1945Messrs.Hiscock, Cowie, Bruce; Lee cMahenney,byMr. DuaneBruce,of Syracuse, N. Y., andMr. Irving S. Wood,of Phoenix, N. Y.,for the Company.Mr. Frederick D. Sandner,of Fulton, N.'Y., for the Union.Mr. Stanley B. Korengold,of counsel to 'the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENT OF TI7E CASEUpon a petition duly filed by Paper Workers Organizing Commit-tee, C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Phoenix Toilet & Paper Manufacturing Company, Inc., Phoenix,New York, herein called the Company,'the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeEugene von Wellsheim; Trial Examiner.The hearing was held at,Phoenix, New 'York, on July 18, 1945. The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be' heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made-at-the hearing are free from-prejudicial error, and are therebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE'BUSINESS OF THE COMPANYThe Phoenix Toilet & Paper Manufacturing Company, Inc., is aNew York corporation engaged'in the manufacture of toilet paper.It operates in connection with its paper production a paper mill and64 N. L.R. B., No. 60.327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDa- converting mill,. located at Phoenix, New York.During the pastyear the Company purchased raw materials consisting of groundwood and sulphite valued in excess of $50,000,,'of which over 40percent was shipped to the Company from points outside the Stateof New York.During the same period the Company's finished prod-ucts were valued at approximately $120,000, of which 50 percent wasshipped to points outside the State of New York.We find that the Company is engaged in commerce within the°mean-ing of the National Labor Relations Act.II.THE ORGANIZATION 'INVOLVEDPaper Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the-Company.M. THE QUESTION,CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-'ing, indicates' that the Union represents a 'substantial number_ of em-ployees in the iinit- hereinafter found appropriate.''We-find that a question affecting commerce has arisen' concerningthe representation of employees of the Company, within the meaningof Section 9'(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT_We find, in substantial agreement with' the parties, that all produc-tion and maintenance employees of the Company, excluding office andclerical workers, the plant superintendents, and all other supervisoryemployees .with authority to hire, promote, discharge, 'discipline,. orotherwise effect, changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes of'collective bargaining within the meaning pf Section 9 (b) of the Act.V.THE DETERII1NATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret'-ballot among the em-ployees in the. appropriate unit who were employed during the pay-'The Field Examiner reported that the Union submitted 19 authorization cards ; that ofthese15 were datedMay 1945 and4 were dated June 1945;and that there are 34 person'sin the alleged appropriate unit._ THE PHOENIX TOILET & PAPER 'MANUFACTURING CO., INC. 329roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTIONOF ELECTIONBy virtue of and-pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it(is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargaining with ThePhoenixToilet & Paper Manufacturing Company, Inc., Phoenix,New York,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the ThirdRegion,acting iii this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations,among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off,and including employees inthe armed forces of the United States who present themselves in personat the polls,but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the,date ofthe election,to determine whether or not they desire to be representedby Paper Workers Organizing Committee,C. I. 0., for the purposes ofcollective bargaining.'MR. GERARD D. REILLY took no part in the consideration of the above'Decision and Direction of Election.